Matter of Kayshawn W. (2016 NY Slip Op 07844)





Matter of Kayshawn W.


2016 NY Slip Op 07844


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Mazzarelli, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


2246

[*1]In re Kayshawn W., Respondent-Appellant, A Person Under Sixteen Years of Age, etc.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondent.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about October 20, 2015, unanimously affirmed, without costs.
Application by appellant's counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]; Matter of Benjamin C., 44 AD3d 535 [1st Dept 2007]). We have reviewed this record and agree with appellant's assigned counsel that there are no nonfrivolous points that could be raised on this appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK